DETAILED ACTION
Response to Amendment
The amendment filed on 03/08/2021 has been entered and considered by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 10-13, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Pub. No. 2015/0009194).
As to claim 1, Kim teaches a full-color display device (display device of claim 1 and the fill color sub-pixels shown in Fig. 2A) comprising: 
a display panel (130) comprising: 
a plurality of full-color pixels (Fig. 1, there are a plurality of pixels 140), each of the plurality of full-color pixels comprising at least four colors of single-color sub-pixels (each pixel 140 comprises of four sub-pixels of colors Red, Green, light blue, and deep 
a plurality of data lines (Dm, Dm-1, and Dm-2), each data line providing display information to at least one sub-pixel (each data line provides display data to at least one sub-pixel, e.g. data line Dm-2 provides data to red sub-pixel, data line Dm-1 provides data to Green sub-pixel, and data line Dm provides data to sub-pixels B1 and B2, [0039], lines 1-6); wherein the number of data lines per pixel in the display panel is less than the number of colors of single-color sub-pixels within each of the plurality of full-color pixels (there are three data lines of Dm, Dm-1, and Dm-2 and there are four single-color sub-pixels of R, G, B1, and B2), and each pixel of the plurality of pixels prevents the light blue sub-pixel and the deep blue sub-pixel from being used concurrently by the each pixel (As can be seen in Fig. 7, during the frame K, the Deep blue sub-pixel is not emitting and the light blue sub-pixel emits and during the frame K+1, the light blue sub-pixel is not emitting and the deep blue sub-pixel is emitting, therefore the plurality of pixels are able to emit one or the other blue pixel with the Red and Green sub-pixels). 
As to claim 2, Kim teaches at least some of the sub-pixels comprise an organic emissive material (the sub-pixels have and OLED component as shown in Fig. 5, wherein the OLED is an organic light emitting diode, [0057], lines 1-3). 
As to claim 5, Kim teaches each full-color pixel comprises four colors of sub-pixels and there are fewer than four data lines per pixel in the display panel (Fig. 2A 
As to claim 10, Kim teaches driving circuitry capable of being configured to activate only one of the light blue sub-pixel and the deep blue sub-pixel at a time (As can be seen in fig. 4, the light blue sub-pixel has a driving circuitry 142 with a Vint2 input and the deep blue sub-pixel has a driving circuitry 144 with a Vint3 input, wherein as can be seen in frames K and K+1 in figure 7, one of the blue sub-pixels is emitting and the other is not emitting). 
As to claim 11, Kim teaches the light blue sub-pixel and the deep blue sub-pixel are electrically connected to a single data line (Fig. 2A, the light blue and deep blue sub-pixels B1 and B2 respectively are connected to a single data line Dm). 
As to claim 12, Kim teaches the light blue sub-pixel and the deep-blue sub-pixel are driven by a common sub-pixel driving circuit (the pixels 140 having the four full-color sub-pixels within are all driven by a driving circuit 120, wherein all the data lines are connected to the same data driver). 
As to claim 13, Kim teaches each of the light blue sub-pixel and the deep-blue sub-pixel are driven by separate sub-pixel driving circuit (the light blue sub-pixel B1 is driven by circuit 142 and the deep blue sub-pixel B2 is driven by circuit 144). 
As to claim 16, Kim teaches each of the light blue sub-pixel and the deep blue sub-pixel is electrically connected to a separate power supply line from the other (Fig. 4 
As to claim 17, Kim teaches the power supply line for one of the light blue and deep blue sub-pixels is configured to activate a circuit that disables the other (as can be seen in Fig. 4, the light blue sub-pixel receives the power supply line Vint2 and the deep blue sub-pixel receives the power supply line Vint3 and as can be seen in Fig. 7, during the K period the light blue sub-pixel is activated and the deep blue sub-pixel is deactivated based on the Vint2 being low level voltage and Vint3 being high level voltage and during the K+ period the light blue sub-pixel is deactivated and the deep blue sub-pixel is activated based on the Vint2 being high level voltage and the Vint3 being low level voltage). 
As to claim 18, Kim teaches the sub-pixels comprise a green sub-pixel and a red sub-pixel (the sub-pixels of the pixel 140 are Red, Green, light blue, and deep blue, Fig. 2A). 
As to claim 20, Kim teaches a pixel structure for a full-color display (display device of claim 1 and the fill color sub-pixels shown in Fig. 2A), the pixel structure comprising sub-pixels of at least four colors (each pixel 140 comprises of four sub-pixels of colors Red, Green, light blue, and deep blue, Fig. 2A, [0041], lines 1-3), wherein the pixel structure comprises electrical connections for a number of data lines (Dm, Dm-1, and Dm-2) per pixel that is less than the number of sub-pixels in the pixel structure (there are three data lines of Dm, Dm-1, and Dm-2 and there are four single-color sub-pixels of R, G, B1, and B2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0009194) in view of Kim (U.S. Pub. No. 2019/0206333).
As to claim 3, Kim (‘194) teaches the display device of claim 1,
Kim (‘194) does not mention a quantum dot architecture,
Kim (‘333) teaches least some of the sub-pixels comprise a quantum dot architecture ([0107], lines 1-2, the color filter layer 195 of the sub-pixel having a pixel area PA and an emitting area EA).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was made to have added the quantum dot architecture of Kim (‘333) to the display device of Kim (‘194) because a quantum dot which has a size enabling light of a predetermined color to be emitted and re-emits light according to light incident from the light emitting layer EL, [0107], lines 2-4.
Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0009194) in view of Shigeta (U.S. Pub. No. 2020/0265777).
As to claim 4, Kim teaches the display device of claim 1,
Kim does not teach microLEDs,
Shigeta teaches at least some of the sub-pixels comprise microLEDs ([0094], lines 1-3). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the microLEDs of Shigeta to the display device of Kim because the microLEDs can emit light by themselves without a backlight or a color filter, [0094], lines 3-6.
As to claim 19, Kim teaches the display device of claim 1,
Kim does not mention the device type that can use the display device,
Shigeta teaches the device comprises a device type selected from the group consisting of a flat panel display, a computer monitor, a medical monitor, a television, a billboard, a light for interior or exterior illumination and/or signaling, a heads-up display, a fully or partially transparent display, a flexible display, a laser printer, a telephone, a mobile phone, a tablet, a phablet, a personal digital assistant (PDA), a wearable device, a laptop computer, a digital camera, a camcorder, a viewfinder, a micro-display having an active area with a primary diagonal of 2 inches or less, a 3-D display, a virtual reality or augmented reality display, a vehicle, a video wall comprising multiple displays tiled together, a theater or stadium screen, and a sign (the device can be used in a wearable 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display types of Shigeta to the display device of Kim because a data voltage can be stably set and a high light emission duty ratio can be secured. And a driving method of the display panel can be provided and a low power consumption in various types of display panels including inorganic LED display panels becomes possible, [0196].
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0009194) and in view of So (U.S. Pub. No. 2011/0127506).
As to claim 8, Kim teaches the display device of claim 1,
Kim does not mention the deep blue sub-pixel is shared by other full-color pixels,
So teaches each deep blue sub-pixel is shared by at least two full-color pixels (Fig. 9, each blue sub-pixel B2 is shared by two pixels wherein one pixel comprises of sub-pixels R, B1, G and B2 of the top left area’s first and second rows shown in Fig. 9 and the other pixel comprises of sub-pixels G, B2, R and B1 of the second third rows). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the sub-pixels of So to the display device of Kim because to use both light and deep blue organic light emitting devices to render color, [0003], lines 1-3.
As to claim 9, Kim teaches the display device of claim 1,
Kim does not mention the deep blue sub-pixel is shared by other full-color pixels,
So teaches the deep blue sub-pixel is shared by at least four full-color pixels (Fig. 9, each blue sub-pixel B2 is shared by four pixels wherein first pixel is the sub-pixels R, B1, G, and B2 of the first and second rows and first to fourth columns, second pixel is sub-pixels G, B2, R, and B1 of the second and third rows and first to fourth columns, third pixel is sub-pixels R, B1, B2, and G of the first and second rows and fourth to 7th column, and the fourth pixel is sub-pixels B2, G, R, and B1 of the second and third rows and fourth to 7th columns, wherein the sub-pixel B2 is in the middle of all four sub-pixels and is shared by all four pixels, Fig. 9).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0009194) and in view of Wang (U.S. Pub. No. 2019/0035861).
As to claim 14, Kim teaches the display device of claim 1,
Kim does not mention organic emissive depositions,
Wang teaches the display panel comprises not more than 3 colors of organic emissive depositions ([0042], lines 11-17, the sub-pixels 113, 114, 112, and 111 each having a different color are all in an organic emissive depositions process). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the organic emissive depositions process of .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0009194) and in view of Hack (U.S. Pub. No. 2015/0349034).
As to claim 15, Kim teaches the display device of claim 1,
Kim does not mention a converter to convert light emitted by light blue sub-pixel to deep blue,
Hack teaches a color-altering component (color filter) in each pixel that converts light emitted by the light blue sub-pixel to deep blue ([0187], lines 21-27). 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the color altering component of Hack to the display device of Kim because to provide improved lifetime relative to conventional RGB displays while having similar power requirements to conventional RGB displays, [0187], lines 18-21.
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art reference of Kim does not teach the limitations of claims 6 and 7 and the office action on page 4 is incorrect. Applicant mentions that Fig. 7 shows three distinct frames and n the K-th frame, a first blue sub-pixel generates 
Examiner respectfully disagrees as the Applicant mentioned above “Kim allows for periods of time during which one of the blue sub-pixels is illuminated but the other is not” and as is shown in Fig. 7, during periods K and (K+1)th one of the blue sub-pixels is emitting and the other blue sub-pixel is non-emitting. Therefore, Kim during the periods K and (K+1) reads on the Applicants’ limitations of claim 1, wherein each pixel having the sub-pixels R, G, B1, and B2 of the pixels 140 is prevented from emitting the light blue sub-pixel B1 and the deep blue sub-pixel B2 at the same time during at least the period K. Applicant in claim 1 does not mention each pixel is prevented from emitting concurrently during every frame or the blue sub-pixels always emit light sequentially. The controller prevents the two blue sub-pixels of each pixel to emit light at the same time, wherein this can occur during at least one frame and that is enough to read on the Applicant’s newly added limitation to claim 1. 
. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691